UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6238


BRADLEY CARL BROWN,

                Plaintiff – Appellant,

          v.

FEDERAL BUREAU OF PRISONS; HARLEY G. LAPPIN, Warden; AL
HAYNES, Warden; D. E. GILL, Associate Warden; HAROLD TAYLOR,
Associate Warden; V. DUPUIS, S.I.S. Lieutenant; D. MURPHY,
Lieutenant,

                Defendants – Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:08-cv-00083-FPS-JES)


Submitted:   January 12, 2011             Decided:   February 2, 2011


Before DUNCAN, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bradley Carl Brown, Appellant Pro Se. Daniel W. Dickinson, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Wheeling, West Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Bradley Carl Brown appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his complaint filed pursuant to Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).

We   have    reviewed   the   record   and   find   no   reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.      Brown v. Fed. Bureau of Prisons, No. 5:08-cv-00083-FPS-

JES (N.D. W. Va. Dec. 17, 2009).           We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                  AFFIRMED




                                       2